AMDAHL, Chief Justice.
Early on February 7, 1982, defendant shot and killed the woman with whom he was living. He was charged with first-degree premeditated murder but was found guilty by the jury of second-degree intentional murder. The trial court sentenced him to 116 months in prison. On this appeal defendant contends, inter alia, that the evidence of his guilt was legally insufficient and that the trial court erred in denying a motion for a mistrial after a prosecution witness blurted out that one of the two bullets fired by defendant was found embedded in some magazines in a box containing “Nazi paraphernalia” and magazines. There is no merit to the contention that the evidence of defendant’s guilt was legally insufficient. We agree with the trial court that the testimonial reference to the “Nazi paraphernalia” was improper and in violation of an order by the court but that the error was not prejudicial. Reference to the material was a passing reference and the jury may well have concluded that the material belonged to the victim’s son, who was living with defendant and the victim, or that defendant, who was in the military for 12 years, simply had a collector’s interest in such materials.
Affirmed.